CORSON, J.
(dissenting). In my judgment a very important word in section 1, c. 166, Session Law-s of 1903, has been *138overlooked by the members of the court in their opinion. In that section it i-s provided: “The -question of granting permits to- sell intoxicating liquors within the corporate limits of such township, ■town or city shall be submitted to the legal voters thereof upon petition signed by twenty-five (25) legal freeholder voters of such township.” It will be observed- that ’the -term freeholder is qualified by the w-o-rd “legal” and- we must presume that the Legislature u-sed the term “legal”. for -the purpose of distinguishing .the person holding the legal title from the one holding the equitable title. This court, therefore, -has no legal right to substitute the word “equitable” before freeholder or to disregard the clear intention of the Legislature in using the term “legal freeholder voters.”
In cas-e -of People v. Hynds, 30 N. Y. 470, the learned judge writing the opinion uses the following language: “There was not a certificate -of 12 freeholders. Dunkle wa-s not a freeholder. He had not the legal title to th-e farm. That was -either in Hutton' or Wieting. Dunkle cou-l-d not convey. . Ii|e had an equitable title which might perhaps be converted into a legal title. The statute, by ‘freeholder,! means s-uch- as have the legal title -to real estate, such as are freeholders without a proceeding in- co.u-rt to- make or declare .them so.” Wright, J., concurred with the judge who wrote the opinion, but the others “were in -doubt and did not agree with Híogeboom, J.” This part of Judge Hogeboom’s opinion is quoted -in a note in Am. & Eng. Enc. of Law, apparently with -the -approval of the author. It w-ill be noticed in that case, however, that there was no qualifying word before “freeholders,” and I am not surprised-, therefore, that inasmuch as the c-ase could be affirmed on other points in which they agreed with the writer of the -opinion that they were somewhat in doubt, in view of the -decision construing the term “freeholder” without any qualifying words, as including both legal and equitable freeholders. In the case at bar the term “legal' freeholder” clearly carries -out the intention of the Legislature to make -the legal title conclusive as to the qualification -o-f -the voter to sign th-e petition, and -that it wa-s not the intention o-f the Legislature to require the municipal authorites to investigate the question of *139equitable title of the freeholder which is often a question. of difficulty to determine by learned and' able courts.
In the analgous case of Cohn v. Wellivar, 84 Neb. 230, 121 N. W. 107, ¡the learned Supreme Court of Nebraska quotes with approval the following from Campbell v. Moran, 71 Neb. 615, 99 N. W. 498: “From the definitions given, it will readily b.e seen that, in order to be a freeholder, a person must have a property right in and title to real estate amounting to an estate of inheritance or for life, .or for an indeterminate period. What is required is title to the property, and not simply a contingent oían expectant estate. Nor a right of occupancy or a privilege with power to prevent alienation or incumbrance by the holder of the legal title.” In State v. Ragland, 75 N. C. 12, the learned Supreme Court of that state 'held as appears by the headnote: “A freeholder is one who owns land in fee, or for life, or for some indeterminate period. As there are legal and equitable estates, so there are legal and equitable freeholds.” And the court held in that case that as the ¡term “freeholder” was used without any qualifying word that it might include both legal and equitable freehold estates. In Kirchoff v. Ins. Co., 128 Ill. 199, 20 N. E. 808, the learned Supreme Court of Illinois held as appears by the headnote: “The word ‘freehold/ as used in the statute relating to appeals and writs of error, is used in the sense as defined by the common law. It does not include a mere right to do that which in equity will entitle a party to* a freehold.” In the opinion the' court says: “Unfortunately, our rulings, have not been entirely harmonious as to what is meant by ‘involving a freehold/ as that term is used in the section referred to above; but, without deeming it necessary to review the several cases, we think it may be said that, where the question has been considerd by the court and decided, the decision has, in general (though there has been one exception, and perhaps more), proceeded upon the understanding that the word ‘freehold’ means as that word was known to and defined by the common law, and that it does not include ■the mere right to do that which, in equity, will entitle a party to a ‘freehold.’ See Land Co. et al. v. Peck et al., 112 Ill. 432; Chicago, Burlington & Quincy Railroad Co. v. Watson et al., 105 Ill. 220; McIntire v. Yates et al., 100 Ill. 475.”
*140In the case at bar as I understand the record, it clearly appears that the legal 'title was not in the person signing the petition, and that all he had was a contract which might ripen into an equitable title in case he complied fully with the terms of the contract. While in equity, therefore, he might have an equitable freehold estate that would pass by inheritance, he would not be the holder of the legal title to- the property, and might by a failure to comply with- the terms of the contract 'forfeit all right to even the equitable title. Clearly, therefore, -he was not a “legal freeholder voter,” and, in the language of Judge Hogeboom, “he had not the legal -title. * * * Pie had an equitable title which might perhaps- be converted into a legal title.” In the case at bar in the section of the statute above quoted a “legal freeholder,” in my judgment, means one who has the legal title to real estate, and who -is such without requiring a proceeding in court to make or decide him to be such- 20 Cyc. 843, 14 A. & E. Enc. of Law, 530. “In the construction of a statute it is always important to ascertain the intent of the Legislature, and then carry out that intention. But the intention of the Legislature -is to be determined from ifche language used in the act, and where the words used are plain and easily understood, and ¡there is no ambiguity, there is no room for construction.” Matthews v. People, 159 Ill. 399. 42 N. E. 864; U. S. v. Wiltberger, 5 Wheat. 76, 5 L. Ed. 37.
In my judgment, there is no ambiguity in the section of the law above quoted, and the only proper construction -to be given to it is that the “legal freeholder voters” are' such as have the legal title to freehold property, and does not include equitable ■freeholders.
In my opinion, therefore, the order of the circuit court sustaining .the demurrer to the return should be affirmed.